THEATTORNEY                 GENERAL
                          OF   TEXAS




Honorable Ramie Z-I.
                   G~ffD%in            Opinion No. W-463
Criminal D%strSct Att~=~?y,
Jefferson Ceufity                      Re:   Intergretatfon of parts
Beaumzk, T~%x?                               of Ar%. 7298, VACS pro-
                                             hibftl.ngthe bringing of
                                             lawsuit for delinquent
                                             personal property taxes
                                             after the expiration of
                                             four years from the time
                                             such taxes become delfn-
Dear MP. Grffffn.:                           quent.

            Your request for an opinion reads, in part as
follows :
                  "1 hereby request the opinion of
            your office of the interpretation of
            the following quoted portion of Art,
            $q?g8 V,A,C,S, @-----nosicitshall be
            brougj&f"orthe collection of delin-
            quent personal property taxes of any
            taxing authority unless instituted.
            within four years P~sm the tine same
            shall beosme dellinquent.1
                 "TM? speclffc question    that I
            have about khe above quoted pt~tion
            of Are, 729% IS WhethoP that statxte
            9s mew2dy 8 f3tatute   of Pimftation or
            an absolute b,a~to the institution of
            a su%t to bpecove!~~ delinquent persanal
            prsperfy taxiesthat have been delfn-
            qamt for m3;"et&an four years."
          Tke above=-qmtedpart of Adxkle 1298, V,C.S.
is a Ilmit,atlonst&iarteand mthing InoPe, In an approprfate
case ft is avafi.ableto the tapaye:r 55 a dePense in a
delinquent tax suit but must:be pleaded and maven, &m
Bassett Lu~~be-Cam$%n~ v. City of Houston, 4$ 5 Tex. 4x
                  -- I_-
Honorable Ramie H. Griffin,    page   2    (~1-463)


198 S.W.2d 879, Rule 94 Texas Rules of Civil Procedure.
Amarillo Independent School District v, Brockmeyer (Civ.
m     292 s,W. 2d 88b and authorities cited therein.
                              SUMMARY
            The part of Article 7298 prohibiting
            the bringing of a lawsuit for delin-
            quent personal property taxes after
            the expiration of foup years from
            the time such taxes become delin-
            quent is a statute of llmitatlon
            whfoh must be afffrmatively pleaded
            if set up as a defense.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                     John C. Phillips
JCP:jo                               Assistant
APPROVED:
OPINIOW COMFIITTE
George P. Blackburn, Chairman
Wayland C, Rfvers,      Jr.

PlarvinH, Brown, Jr,
Richard B. Stone
F. C. Jaak Goodman
REVIEWEDFORTHE     ATTORNEYGEWERAL
BY:   W.   V. Geppert